
	

115 HR 1842 : Strengthening Children’s Safety Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1842
		IN THE SENATE OF THE UNITED STATES
		May 23, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to include State crimes of violence as grounds for an
			 enhanced penalty when sex offenders fail to register or report certain
			 information as required by Federal law, to include prior military offenses
			 for purposes of recidivist sentencing provisions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening Children’s Safety Act of 2017. 2.Failure of sex offenders to registerSection 2250(d) of title 18, United State Code, is amended—
 (1)by inserting after Federal law (including the Uniform Code of Military Justice), the following: State law,; and (2)by adding at the end the following:
				
 (3)DefinitionIn this section, the term crime of violence has the meaning given such term in section 16.. 3.Prior military offenses included for purposes of recidivist sentencing provisions (a)Aggravated sexual abuseSection 2241(c) of title 18, United States Code, is amended by inserting after State offense the following: or an offense under the Uniform Code of Military Justice.
 (b)Sexual exploitation of childrenSection 2251(e) of title 18, United States Code, is amended by striking section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under each place it appears and inserting the Uniform Code of Military Justice or. (c)Certain activities relating to material involving the sexual exploitation of minorsSection 2252 of title 18, United States Code, is amended—
 (1)in subsection (b)(1), by striking section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under and inserting the Uniform Code of Military Justice or ; and (2)in subsection (b)(2), by striking section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under and inserting the Uniform Code of Military Justice or.
 (d)Certain activities relating to material constituting or containing child pornographySection 2252A of title 18, United States Code, is amended— (1)in subsection (b)(1), by striking section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under and inserting the Uniform Code of Military Justice or; and
 (2)in subsection (b)(2), by striking section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under and inserting the Uniform Code of Military Justice or. (e)Repeat offendersSection 2426(b)(1)(B) of title 18, United States Code, is amended by inserting after State law the following: or the Uniform Code of Military Justice.
 (f)Sentencing classificationSection 3559 of title 18, United States Code, is amended— (1)in subsection (e)(2)(B)—
 (A)by striking State sex offense and inserting State or Military sex offense; and (B)by inserting after under State law the following: or the Uniform Code of Military Justice; and
 (2)in subsection (e)(2)(C), by inserting after State the following: or Military.  Passed the House of Representatives May 22, 2017.Karen L. Haas,Clerk. 